Citation Nr: 1824342	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the thoracolumbar spine (back disability). 

2. Whether new and material evidence has been received to reopen a claim of service connection for degenerative joint disease of the right knee (right knee disability).

3.  Entitlement to service connection for a right knee disability.

4. Whether new and material evidence has been received to reopen a claim of service connection for right hip bursitis.

5. Entitlement to service connection for right hip bursitis.

6. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee (left knee disability). 


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to December 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2013 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The May 2012 rating decision denied the service connection claims for a back disability, right knee disability, and right hip bursitis.  The February 2013 rating decision granted service connection for a left knee disability at a 10 percent evaluation effective November, 14, 2012.

In April 2018, a videoconference hearing was held with the Veteran as a witness.  The Board notes that in May 2012 the Veteran appointed a private attorney as her representative.  In the April 2018 hearing, the Veteran was represented by a different attorney, who is listed in this opinion and is associated with the same law firm as the original private attorney.

The Board notes that the Veteran provided a notice of disagreement regarding the issue of service connection for spleen infarction in October 2012.  Subsequently, in correspondence dated November 2012, the Veteran withdrew the appeal for that claim.  Accordingly, there was no statement of the case or substantive appeal for that issue and the issue has not been included in this appeal. 

In an April 2010 rating decision, the RO denied service connection for a right knee disability and right hip bursitis because there was no relationship between the disabilities and the Veteran's service shown by the record.  The Veteran did not file a notice of disagreement within one year of that decision and accordingly that decision of the RO is determined to be final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The Board finds, however, that new and material evidence has been received for both claims since the April 2010 final decision.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that the credibility of evidence for new and material claims is to be presumed), Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding that the requirement for new and material evidence raising a reasonable possibility of substantiating the claim a low threshold); 38 C.F.R. § 3.156 (a).  The Veteran provided testimony in an April 2018 hearing that generally shows her right knee and right hip disabilities are related to her service-connected left knee disability.  As the Veteran was previously denied because there was no relationship to service or a service-connected disability, new and material evidence has been received to reopen the claim for service connection for a right knee disability and right hip bursitis.  38 U.S.C. § 5108.  


FINDINGS OF FACT

1. The Veteran (1) has a current diagnosis of a back disability, specifically mild disc degeneration, (2) has a service-connected left knee disability, and (3) has provided a May 2015 positive nexus opinion with rationale from a private physician that states her back disability is caused by (that is, secondary to) her service-connected left knee disability.  [Although a May 2014 VA examiner found that the left knee disability did not aggravate the back, right hip, or right knee disabilities, the examiner did not provide an adequate rationale and also failed to consider the Veteran's competent and credible reports of unstable gait causing right knee, right hip, and back pain.]

2. An unappealed April 2010 rating decision denied service connection for a right knee disability; evidence received since that decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim. 

3. The Veteran (1) has a current diagnosis of a right knee disability, specifically patellofemoral crepitus, (2) has a service-connected left knee disability, and (3) has provided a May 2015 positive nexus opinion with rationale from a private physician that states her right knee disability is caused by her service-connected left knee disability. [Although a May 2014 VA examiner found that the left knee disability did not aggravate the back, right hip, or right knee disabilities, the examiner did not provide an adequate rationale and also failed to consider the Veteran's competent and credible reports of unstable gait causing right knee, right hip, and back pain.]

4. An unappealed April 2010 rating decision denied service connection for right hip bursitis; evidence received since that decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim.

5. The Veteran (1) has a current diagnosis of right hip bursitis, (2) has a service-connected left knee disability, and (3) has provided evidence (including the rationale employed in the May 2015 private physician's opinion, which is also supported by the Veteran's credible statements) that her right hip bursitis is aggravated by her service-connected left knee disability. [Although a May 2014 VA examiner found that the left knee disability did not aggravate the back, right hip, or right knee disabilities, the examiner did not provide an adequate rationale and also failed to consider the Veteran's competent and credible reports of unstable gait causing right knee, right hip, and back pain.]

6. Beginning November 14, 2012, the Veteran's left knee disability manifested in symptoms that included pain, locking, instability and some reduction in range of motion, but did not manifest in ankylosis or involve a meniscus condition.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. New and material evidence has been received; the claim for service connection for a right knee disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3. The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. New and material evidence has been received; the claim for service connection for right hip bursitis is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

5. The criteria for service connection for right hip bursitis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6. Beginning November 14, 2012, the criteria for a rating in excess of 10 percent for a left knee disability have been met.  38 U.S.C. §§ 1155 ,5103, 5103A (2012); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45. 4.59, 4.71a, DC 5256-5263 (2017). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The RO sent the Veteran a letter, prior to adjudication of her claims, which satisfied the notice requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required, to include as to the downstream initial rating claim.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran's relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in February 2013 and November 2014.  The Board finds that the clinical findings and informed discussion of the history and nature of the Veteran's disabilities are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 




II. Increased Rating for the Left Knee Disability

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under DC 5260, a 10 percent rating is warranted for limitation of flexion to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a maximum 50 percent rating is warranted for extension limited to 45 degrees.  Non-compensable limitation of flexion or extension may nonetheless warrant a 10 percent rating if there is painful motion of the knee.  See 38 C.F.R. § 4.71a; Deluca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Relative to other impairment of the knee, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent rating if moderate, and a maximum 30 percent rating if severe. 38 C.F.R. § 4.71a, DC 5257.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule, but are given context in 38 C.F.R. § 4.56(d)(1)-(4).  Rather than applying a mechanical formula, VA must evaluate all the evidence.  38 C.F.R. § 4.6.  Use of terms such as "slight" and "moderate" by physicians is not dispositive of a legal issue, although use of these terms is to be considered by the Board.  All evidence must be considered in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not "duplicative of or overlapping with the symptom[s]" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment for knee instability (Diagnostic Code 5257) and limited knee motion (either in flexion or extension, or both) does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998) (explaining that if there is a disability rating under Diagnostic Code 5257 (instability), and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claims or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In VA treatment records beginning March 2011, the Veteran reported that she experienced pain from her thigh up to her back.  She stated that when her right leg locked up, walking caused pain in her hip and further caused instability.  The physician noted at that time that the Veteran's history of hip and knee pain had caused her to develop a gait.

In a February 2013 examination, the Veteran reported that she had difficulty walking and often had to elevate her legs to find relief from pain.  The examiner found the Veteran had 120 degrees of flexion with painful symptoms at 65 degrees and no limitation of extension.  The examiner noted that the Veteran had less movement than normal, weakened movement, disturbance of locomotion, and excess fatigability because of her left knee disability. 

In a September 2014 hearing, the Veteran reported that she had pain, swelling, and instability of her left knee.  She stated that her knee buckled and gave way on a daily basis.  She stated she had been given a motorized scooter to assist in her mobility. 

In a November 2014 examination, the Veteran reported that she had an unstable gait because of her left knee disability.  She stated she used a cane and a motor scooter to assist in her mobility.  The examiner found that she had left knee flexion of 130 degrees and experienced pain at 110 degrees and had left knee extension of 0 degrees.  The examiner noted medial and lateral tenderness.  The examiner stated that there was no ankylosis, tibial or fibular impairment, or meniscus condition of the left knee.  

In the April 2018 hearing, the Veteran reported her left knee had always been unstable and that she had fallen recently because of the instability. 

Analysis

As an initial matter, the Board notes that there is nothing in the evidence (outlined above) suggesting the right knee disability has related ankylosis, impairment of the semilunar cartilage, tibia or fibula impairment, or genu recurvatum, so as to warrant ratings under DC 5256, 5258, 5259, 5262, or 5263.  See 38 C.F.R. § 4.71a.  Accordingly, those regulations will not be addressed. 

In considering whether the Board should assign an additional rating under other diagnostic codes applicable to the Veteran's right knee disability, the Board finds that DC 5257 for recurrent subluxation or lateral instability is warranted.  The Veteran reported in her April 2018 hearing that she suffers from instability and occasionally fell because of her knee disability.  Additionally, VA treatment records document the Veteran's difficulties maintaining balance.  The November 2014 VA examination found that the Veteran requires an assistive device to walk.  While other examinations have not noted lateral instability, the weight of the evidence supports a finding that the Veteran is entitled to a separate rating of 20 percent under DC 5257 for moderate instability of the left knee.  

A higher rating of 30 percent for DC 5257 is not warranted because the Veteran's instability has not been severe.  At no point has any examiner or physician found the Veteran's instability to be severe, or noted specifically that she suffered from left knee instability upon examination.  At the April 2018 hearing, the Veteran reported that she occasionally had instability, but not constant instability.  Finally, VA treatment records note the Veteran's knee would occasionally lock, but did not specify that the Veteran had constant instability or that her instability could be considered severe.  Accordingly, the Board finds that the Veteran's instability is slight, warranting a 20 percent evaluation, but not higher.  DC 5257. 

As for the Veteran's claim for an increased rating under DC 5260 for limitation of flexion, all the VA examinations currently of record would not allow for a rating in excess of 10 percent.  Under DC 5260, the Veteran's flexion would need to be limited to 30 degrees or less to warrant a higher rating.  In her worst examination dated February 2013, the Veteran had painful flexion beginning at 65 degrees, which would not allow for a higher rating under DC 5260.

The Veteran reported, however, the extent of her painful symptoms in her April 2018 hearing, which included constant pain, fatigue, locking, and weakness.  Pursuant to DeLuca, the Board finds that the Veteran's left knee disability picture related to her limitation of motion is best approximated by a 20 percent evaluation throughout the period on appeal.  DeLuca, 8 Vet. App. at 206.  A higher evaluation is not warranted because the medical evidence from her examinations would not allow a higher rating under DC5260 or DC 5261.  Additionally, the Veteran's subjective reports of pain do not equate to 30 percent evaluation.  On examination, the Veteran still has full extension of her left knee and while she uses assistive devices, she has some functional use of her left leg.  Accordingly, the Board concludes that the Veteran's left knee disability has been no higher than 20 percent disabling throughout the entire rating period on appeal. 


ORDER

Service connection for a back disability is granted.

New and material evidence has been received that is sufficient to reopen the claim for service connection for a right knee disability; the claim is reopened. 

Service connection for a right knee disability is granted.  

New and material evidence has been received that is sufficient to reopen the claim for service connection right hip bursitis; the claim is reopened. 

Service connection for right hip bursitis is granted.

A disability rating of 20 percent, but not higher, for a left knee disability is granted effective November 14, 2012. 

A separate disability rating of 20 percent, but not higher, for left knee instability is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


